Title: To George Washington from Western Pennsylvania Delegates, 2 October 1794
From: Western Pennsylvania Delegates
To: Washington, George


        
          Washington County PennsylvaniaParkison’s Ferry 2d October 1794
        
        A meeting of the Delegates of Townships of the 14th of August at Parkison’s ferry having been advertised in the Pittsburgh Gazette of last Saturday to be held here this day for the purpose of taking under consideration whether it be necessary that any armed force should advance on the part of government for the

purpose of assisting the civil authority in suppressing insurrection and preserving peace.
        Agreeably to the recommendation in the advertisement in the Pittsburgh Gazette several subscription papers with a number of names annexed in the form of submission prescribed by the Commissioners were produced to the meeting by members and laid on the table.
        The meeting having taken those papers into their consideration and communicated their respective knowledge of the sentiments of the people in their townships Resolved, that it is the unanimous opinion of this meeting, that, if the signature of the submission is not universal, it is not so much owing to any existing disposition to oppose the laws as to a want of time or information to operate a correspondent sentiment, and, with respect to the greatest number, a prevailing consciousness of their having had no concern in any outrage, and an idea that their signature would imply a sense of guilt.
        Resolved unanimously that we will submit to the laws of the United States that we will not directly nor indirectly oppose the execution of the acts for raising a revenue on distilled spirits and stills and that we will support so far as the law requires the civil authority in affording the protection due to all officers and other citizens Reserving at the same time our constitutional right of petition or remonstrance.
        Resolved unanimously that in our opinion in the four counties of Pennsylvania Westward of the Allegany mountains there is a general disposition to submit to all laws of the United States and a determination to support the civil authority in their execution.
        Resolved unanimously that William Findley of Westmoreland county and David Redick of Washington county be appointed Commissioners to wait on the President of the United States and the Governor of Pennsylvania with a copy of these Resolutions and to explain to government the present state of this country and detail such circumstances as may enable the President to judge whether an armed force be now necessary to support the civil authority in these counties.
        Resolved unanimously that the secretary of the meeting transmit a copy of these Resolutions by Post to the President of the

United States and to the Governor of Pennsylvania, and have a copy printed in the Pittsburgh Gazette.
        
          Alexr Addison Secy of the meeting
        
      